651 N.W.2d 905 (2002)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Leslie Arnet BARKLEY, Defendant-Appellant.
No. 120215, COA No. 235801.
Supreme Court of Michigan.
October 16, 2002.
On order of the Court, the application for leave to appeal from the October 8, 2001 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.
MARILYN J. KELLY, J. dissents and states as follows:
I would grant leave to consider the relationship between M.C.L. § 750.227b and M.C.L. § 750.224f and to determine whether and under what circumstances convictions of the two offenses violate double jeopardy.